UNITED STATES DISTRICT COURT FOR THE
\ SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20878-CIV-MORENO
DARWIN JOEL RUIZ JIMINEZ,

Plaintiff,
VS.

FRANCISCO ACOSTA, EVERGLADES CL,
WARDEN, in individual capacity, et. al.,

Defendants.
/

 

ORDER ADOPTING REPORT AND RECOMMENDATION AND
ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE

THE MATTER was referred to the Honorable Lisette M. Reid, United States
Magistrate Judge, for a Report and Recommendation on Plaintiff's Complaint under the
Civil Rights Act, 42 U.S.C. Section 1983, filed on March 7, 2019. Magistrate Judge Reid issued
a Report and Recommendation (D.E. 38) on January 8, 2020, which recommends that the
undersigned dismiss this case without prejudice for the Plaintiff's failure to prosecute and to
comply with court orders under Federal Rule of Civil Procedure 41(b). The Court has reviewed
the entire file and record, and has made a de novo review of the issues presented in the Report and
Recommendation. The Court notes that no objections were filed and the time for doing so has
expired. Being otherwise fully advised in the premises, it is

ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED
and ADOPTED. Accordingly, this case is DISMISSED WITHOUT PREJUDICE for failure
to prosecute and to comply with court orders.

Earlier in this case, the Court affirmed and adopted a Report and Recommendation based

on Magistrate Judge Reid’s initial screening of the Plaintiffs Complaint. (See D.E. 8, 16.)

 
Specifically, the Court allowed the Plaintiff's excessive force and punitive damages claims to
proceed against Defendant Lovett and the John Doe Defendants, and granted the Plaintiff leave to
amend his Complaint to address specific pleading deficiencies that were identified in the May 2019
Report and Recommendaiton. (See D.E. 16 at 2.)

Here, the Plaintiff has failed to cure his pleading deficiencies, despite multiple
opportunities (see id; D.E. 30), failed to respond to a court order requiring him to provide
additional information to identify the John Joe Defendants in order to serve them (see D.E. 17),
and failed to respond to Defendant Lovett’s Motion to Dismiss, despite being granted a sua sponte
extension of time (see D.E. 35). Indeed, the Plaintiff did not file an amended complaint or
otherwise respond to the orders issued by Magistrate Judge Reid during the 11 weeks that
transpired between the sua sponte extension of time to respond to the Motion to Dismiss and the
underlying Report and Recommendation being issued. For these reasons, Magistrate Judge Reid
recommends that the undersigned dismiss this case without prejudice for failure to prosecute and
to comply with court orders under Federal Rule of Civil Procedure 41(b).

The Court agrees with Magistrate Judge Reid’s recommendation. At bottom, more than
5 months have passed since this Court granted the Plaintiff leave to cure specific pleading
deficiencies in his Complaint, which were specifically identified in the May 2019 Report and
Recommendation. This is so despite the opportunity given by this Court (D.E. 16), and a second
opportunity granted sua sponte by Magistrate Judge Reid (D.E. 30). Furthermore, the Plaintiff has
still failed to respond to both a court order requiring him to provide additional information to
identify the John Joe Defendants, and to Defendant Lovett’s Motion to Dismiss. (See D.E. 17, 35.)

Therefore, in view of the Plaintiffs failure to prosecute his case and to comply with court
orders, the Court agrees with Magistrate Judge Reid that this case should be dismissed without

prejudice. See Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962) (“The authority of a court to
-2-

 
dismiss sua sponte for lack of prosecution has generally been considered an ‘inherent power,’
governed . . . by the control necessarily vested in courts to manage their own affairs .. . .”).!

For these reasons, it is

ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED
and ADOPTED. Accordingly, this case is DISMISSED WITHOUT PREJUDICE for failure
to prosecute. It is further

ADJUDGED that no certificate of appealability issue. be

DONE AND ORDERED in Chambers at Miami, Florida, this 3 of January 2020.

 

 

Copies furnished to: , 4
United States Magistrate Judge Lisette M. Reid C
Counsel of Record

Darwin Joel Ruiz Jiminez

H16830

Northwest Florida Reception Center
Inmate Mail/Parcels

4455 Sam Mitchell Drive

Chipley, FL 32428

Pro Se

 

' Although the Plaintiff's Notice of Address Change filed on January 10, 2020 (docketed on
January 17, 2020) explains that he has not received any document from the court since
October 14, 2019 (see D.E. 39), this conclusory assertion, absent any supporting documentary or
affidavit evidence, does not alter the Court’s analysis and ruling.

Also, before October 14, 2019, the Plaintiff was still on notice of Magistrate Judge Reid’s
August 7, 2019 order that ordered the Plaintiff to provide the full name, title, badge number, and
physical description of the John Doe Defendants by September 13, 2019 (D.E. 17); and the Plaintiff
was on notice of Magistrate Judge Reid’s September 10, 2019 order that gave the Plaintiff an
October 10 deadline to file an amended complaint (D.E. 30). As discussed above, the Plaintiff still has
not responded with information about the John Doe Defendants, nor has the Plaintiff cured the pleading
deficiencies in his Complaint. For these reasons, the Court finds that the Plaintiff's assertions in his
Notice of Address Change do not overcome his other failures to prosecute his case and to comply with
court orders.

-3-

 
